DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the holding of the inserted light diffusion and conduction system by the mouthpiece of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US Pub. No. 2015/0126260 A1) in view of Phillips (US Pat. No. 4,877,270).
Regarding claim 1, Scolari discloses a light-sabre type accessory (1) (Fig. 1) comprising: a tubular blade (2) comprising a tube (5) including a proximal end (51) and a distal end (52) (Fig. 1, item 24; noting the ends are inherent); a handle (3) comprising a sleeve (7) with a first end (71) and a second end (72) (Fig. 1, item 12; noting the ends are inherent), into which is inserted a control unit (9) controlling at least one lighting source (4) lighting the tubular blade (2) (Fig. 1, item 19 and par. [0022]), a system for fixing (10) the tubular blade (2) on the handle (3) through its proximal end (51) (Fig. 1; noting some system of fixation would be inherent). It is noted that Lynch does not specifically disclose a removable system composed of a mouthpiece (11) fitted to the proximal end (51) of the tube (5) and a clamping ring (12) engaged to be fitted onto the mouthpiece (11) and fixed to the first end (71) of the sleeve (7), characterized in that the mouthpiece (11) is fixed on outside of the tube (5) and includes a shoulder (13) able to abut against the first end (71) of the sleeve and in that the sleeve (7) includes from its first end (71), a well (7p) in which the mouthpiece is engaged up to its shoulder (13), the clamping ring (12) being engaged from the distal end (52) of the tube (5) to be fitted onto the mouthpiece (11).  However, Lynch discloses the use of a hollow tube somehow fixed to a tubular handle (Fig. 1).  In addition, Phillips discloses the use of a removably connecting hollow tubes (Fig. 4) composed of a mouthpiece (11) fitted to the proximal end (51) of the tube (5) (Fig. 1, item 15) and a clamping ring (12) engaged to be fitted onto the mouthpiece (11) and fixed to the first end (71) of the sleeve (7) (Fig. 1, item 25), characterized in that the mouthpiece (11) is fixed on outside of the tube (5)  (Fig. 2, item 15) and includes a shoulder (13) able to abut against the first end (71) of the sleeve (Fig. 2, item 18) and in that the sleeve (7) includes from its first end (71) (Fig. 1, item 15; noting the bottom), a well (7p) in which the mouthpiece is engaged up to its shoulder (13) (Fig. 1, item 15; noting the “well” would be the thru hole in the mouth piece), the clamping ring (12) being engaged from the distal end (52) of the tube (5) to be fitted onto the mouthpiece (11) (Fig. 2, noting this is functionally possible given the structure).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lynch to use the above structure as taught and suggested by Phillips because doing so would be applying a known technique (using a mouthpiece and cap to removably couple two tube like bodies together) to a known product (a light sword having a tubular sword portion and a tubular handle portion coupled together) ready for improvement to yield predictable results (using a mouthpiece and cap to removably couple the tubular sword to the tubular handle, the connection providing a cheap, tight, and effective method to join the two bodies – see Phillips: col. 1, line 27-37; see also Joyce et al.; US Pat. No. 4,231,077, Fig. 3 evidencing that it would be obvious to impart this type of connection into a toy sword).
Regarding claim 2, the combined Lynch and Phillips disclose that the mouthpiece (11) includes at its free end (112) an abutment bottom (14) for the tube (5) extended at right angle by a return (15) inserted inside the tube (5), allowing holding in position the tube (5) (Phillips: Fig. 2; noting the inside of tube 20).  In the alternative, assuming arguendo that the return is not at an exact right angle, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s spec, page 8, lines 20-23, giving no criticality to the return being at a right angle).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention that the exact angle of the return would not be significant: that is, the connection would allow the two pieces to be held together relative to each other regardless of the exact return angle.
Regarding claim 4, the combined Lynch and Phillips disclose that the clamping ring (12) includes a protruding portion (124) relative to the sleeve (7) whose profile is formed to serve as a blade guard (Phillips: Fig. 1, item 25; noting this is functionally possible given the structure).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US Pub. No. 2015/0126260 A1) in view of Phillips (US Pat. No. 4,877,270) and in further view of Ma (US Pub. No. 2010/0048097 A1).
Regarding claim 3, it is noted that the combined Lynch and Phillips do not specifically disclose that the return (15) of the mouthpiece (11) ensures the holding of a light diffusion and conduction system inserted inside the tube (5).  However, Phillips discloses what would be the return (i.e. inside) of the mouthpiece (Fig. 2, inside portion of tube adjacent item 15).  In addition, Ma discloses a similar product with a diffuser tube held in place by the inside of the tube (Fig. 20, item 11, and par. [0051]). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Lynch and Phillips to use an inside diffuser which is held in place by the inside of the mouthpiece as taught and suggested by Ma because doing so would be use of a known technique (keeping the diffuser in place inside the tube by having it press against the inside of the tube) to improve a similar product (a lighted sword having a mouthpiece with an inside return tube) in the same way (keeping the diffuser in place inside the tube of the mouth piece by having it press against the inside of the mouthpiece).


Claims 5-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US Pub. No. 2015/0126260 A1) in view of Phillips (US Pat. No. 4,877,270) and in further view of Cimock et al. (herein “Cimock” US Pat No. 5,321,591).
Regarding claim 5, it is noted that the combined Scolari and Phillips do not specifically disclose that the control unit (9) comprises a cylindrical support (16) cooperating with the inner surface (73) of the sleeve (7), the cylindrical support (16) holding in position an electronic system (26) provided with a control button (28) controlling the lighting source (4), the control button (28) being guided in translation by the cylindrical support (16) and positioned facing an orifice (32) formed in the sleeve (7).  However, Lynch discloses the use of a control system within the sleeve (Fig. 1, item 30).  In addition, Cimock discloses a similar device with a control unit (9) comprises a cylindrical support (16) cooperating with the inner surface (73) of the sleeve (7) (Fig. 3, item 60 and col. 3, lines 27-37, noting it is cylindrical especially when considering lead 51 and 42), the cylindrical support (16) holding in position an electronic system (26) provided with a control button (28) controlling the lighting source (4) (Figs. 2 and 3, item 60 and col. 3, lines 27-37), the control button (28) being guided in translation by the cylindrical support (16) and positioned facing an orifice (32) formed in the sleeve (7) (Figs. 1 and 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Lynch and Phillips to use the above control unit structure as taught by Cimock because doing so would be a simple substitution of one element (a cylindrical control unit) for another (a control unit arranged in the handle) to obtain predictable results (the continued ability to use a control unit in the handle, the control unit being cylindrical in shape).  
Regarding claim 6, the combined Lynch, Phillips, and Cimock disclose a system for blocking (19) in translation and in rotation the cylindrical support (16) in the sleeve (7) (Cimock: Figs. 2 and 3, item 60; making obvious that it is fixed in location).
Regarding claim 7, the combined Lynch, Phillips, and Cimock disclose that the cylindrical support (16) is composed of a casing (20) provided with an assembly structure (27) to hold in position the electronic system (26) (Cimock: Fig. 3, the structure tied to item 60), and from which extends a tubular shank (21) internally delimiting a receiving housing (22), open at the end opposite to the casing (20), to receive cells (23) (Lynch: Fig. 1; see the structure around and supporting the electronics, including the accommodation of item 43, the cell or battery, at the distal end).  In the alternative, regarding the exact structure of the cylindrical support, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s overall spec, giving no criticality for the specific form or shape of a tubular shank).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that that exact shape of the control unit would not be significant: that is, the cylindrical support would provide support for the electrical system regardless of its exact shape or form.     
Regarding claim 8, the combined Lynch, Phillips, and Cimock disclose a knob (8) fixed to the second end (72) of the sleeve (7) (Lynch: Fig. 1, proximate item 47), the sleeve comprises a loudspeaker (33) (Lynch: par. [0023]) and an electronic board supporting a control circuit controlling the loudspeaker (33) (Lynch: Fig. 1, item 30 and pars. [0018] and [0023]).  It is noted that the combined Lynch, Phillips, and Cimock do not specifically disclose that the knob comprises a loudspeaker (33).  However, Lynch discloses the use of the speaker in the handle (par. [0023]).  In addition, regarding claim the speaker in the knob, it has been held that the rearrangement of parts is not patentable unless it modifies the operation of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)(see applicant’s overall spec, giving no criticality to the speaker in the knob).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using the speaker in the knob would not modify the operation of the device: that is, the speaker would still emit sound regardless of its exact position.
Regarding claim 9, the combined Lynch, Phillips, and Cimock disclose that the electronic system (26) is equipped with a gyroscope and an accelerometer to detect movements of the handle (3) (Lynch: par. [0021]), the control button (28) being connected to a control circuit controlling the lighting source (4) to activate the lighting source (4) (Lynch: par. [0026]) based on the detected movements (Lynch: par. [0022] and [0030]; noting the sensors can be used to determine a valid hit, and the lights can light up upon a valid hit).
Regarding claim 10, the combined Lynch, Phillips, and Cimock disclose that the electronic system (26) includes a Bluetooth emitter component (39) allowing communication with a remotely communicating device (Lynch: par. [0024]).
Regarding claim 12, the combined Lynch, Phillips, and Cimock disclose that the electronic system (26) is in the form of several electronic boards (341, 342, 343) mounted in a superimposed manner (Lynch: par. [0018]; noting the use of “multiple boards” and noting “superimpose” is defined by dictionary.com as “to put or join as an addition”, and the multiple boards would be an addition within the handle/sleeve).
Regarding claim 13, the combined Lynch, Phillips, and Cimock disclose that the electronic system (26) includes an electronic motherboard (341) (Lynch: par. [0018]; noting motherboard can simply mean the main board) equipped with the gyroscope and the accelerometer (Lynch: Fig. 1, item 30, pars. [0020] and [0018]; noting placement on the board is obvious), fixed by fastening to the cylindrical support (16) (Lynch: Fig. 1, item 30), on one side supporting a connector (35) assembled with a complementary connector (36) carried by an electronic board (342) supporting the control button (28) (Lynch: Fig. 1, item 18; noting the button on the lower “side” inherently fastened), and on the other side assembled by fastening to an electronic board (343) including the Bluetooth emitter component (39) (Lynch: par. [0024] and [0018]; noting it would be obvious to connect the emitter to the upper side via fastener if desired given par. [0018]).  It is noted that Lynch does not specifically disclose the use of snap fasteners. However, regarding using snap fastening, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s spec, page 10, lines 23-29, giving no criticality to “snap” fasteners).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the form of the fastening could be in numerous configurations: that is, motherboard would be house and attached to the handle regardless of the exact form of fastening.     
Regarding claim 14, the combined Lynch, Phillips, and Cimock disclose an electric power supply circuit comprising a connection strip (37) carried by the outside of the tubular shank (21) (Lynch: Fig. 1; making obvious the tubular shank) and extending from one end to the other of the control unit (9), a first terminal (251) at the bottom of the housing (22) of the tubular shank (21) and a second terminal (252) at the opposite end, to establish an electrical contact with the cells (23) (Cimock: Fig. 2 and 3 making this obvious; also made obvious by Lynch: Fig. 1 and the connectors running from the button down to the power source).
Regarding claim 15, the combined Lynch, Phillips, and Cimock disclose the control button (28) controls the operation of the loudspeaker (33) (Lynch: par. [0026]; noting it ultimately controls the loudspeaker because it turns the system on/off or from sleep mode to on; also noting the speaker can communicate the “mode” based on the button).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US Pub. No. 2015/0126260 A1) in view of Phillips (US Pat. No. 4,877,270) in view of Cimock et al. (herein “Cimock” US Pat No. 5,321,591) and in further view of Kamentser et al. (herein “Kamentser”’ US Pub. No. 2013/0069874 A1)
Regarding claim 11, it is noted that the combined Lynch, Phillips, and Cimock do not specifically disclose that an aperture (40) is formed in the sleeve (7) facing the Bluetooth emitter component (39) to promote the passage of waves.  However, Lynch discloses the use of a Bluetooth emitter in the handle (par. [0024]).  In addition, Kamentser discloses a Bluetooth emitter with an aperture or hole (par. [0020]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Lynch, Phillips, and Cimock to use a hole adjacent the Bluetooth emitter as taught by Chen because would be simple substitution of one element (using a hole adjacent a Bluetooth transmitter) for another (a Bluetooth transmitter in the handle) to obtain predictable results (the continued ability to use a Bluetooth transmitter in the handle, the handle having a hole adjacent the Bluetooth transmitter so that wireless functions are unimpeded -see Kamentser: par. [0020]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/16/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711